                                  Case 20-21883-PDR                  Doc 1        Filed 10/29/20           Page 1 of 20


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Whoa Networks, Inc., a Florida Corporation

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  7261 Sheridan St.
                                  #340
                                  Hollywood, FL 33024
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Broward                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 20-21883-PDR                 Doc 1        Filed 10/29/20           Page 2 of 20
Debtor    Whoa Networks, Inc., a Florida Corporation                                                Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                         Tax-exempt entity (as described in 26 U.S.C. §501)
                                         Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                         Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
     debtor filing?
                                         Chapter 7
                                         Chapter 9
     A debtor who is a “small              Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                            The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                         Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                         No.
     the debtor within the last 8        Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                              Case number
                                                  District                                 When                              Case number


10. Are any bankruptcy cases             No
    pending or being filed by a
    business partner or an               Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment                                              Relationship
                                                  District                                 When                          Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                Case 20-21883-PDR                      Doc 1      Filed 10/29/20             Page 3 of 20
Debtor   Whoa Networks, Inc., a Florida Corporation                                              Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                 Case 20-21883-PDR                    Doc 1         Filed 10/29/20            Page 4 of 20
Debtor    Whoa Networks, Inc., a Florida Corporation                                               Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 29, 2020
                                                  MM / DD / YYYY


                             X   /s/ Mark Amarant                                                         Mark Amarant
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Authorized Officer




18. Signature of attorney    X   /s/ Paul J. Battista                                                      Date October 29, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Paul J. Battista 884162
                                 Printed name

                                 Genovese Joblove & Battista, P.A.
                                 Firm name

                                 100 SE 2nd St.
                                 44th Floor
                                 Miami, FL 33131
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     305-349-2300                  Email address


                                 884162 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                  Case 20-21883-PDR                Doc 1       Filed 10/29/20             Page 5 of 20
Debtor     Whoa Networks, Inc., a Florida Corporation                                       Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF FLORIDA

Case number (if known)                                                   Chapter      11
                                                                                                                      Check if this an
                                                                                                                        amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Hipskind Technology Solutions Group, Incorporated                       Relationship to you               Subsidiary
           Southern District of Florida - Ft.
District   Lauderdale Division                        When                         Case number, if known
Debtor     Platinum Systems Holdings, LLC                                          Relationship to you               Subsidiary
District                                              When                         Case number, if known
Debtor     Whoa Networks, Inc., a Delaware corporation                             Relationship to you               Parent Company
           Southern District of Florida - Ft.
District   Lauderdale Division                        When                         Case number, if known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                   page 5
               Case 20-21883-PDR          Doc 1    Filed 10/29/20      Page 6 of 20




                       UNANIMOUS CONSENT IN WRITING
                          OF THE SOLE DIRECTOR OF
                 WHOA NETWORKS INC., A FLORIDA CORPORATION

       The undersigned, constituting the sole director of WHOA Networks Inc., a Florida
corporation (the “Corporation”), hereby consents, in accordance with Section 607.0821 of the
Florida Business Corporation Act, to the actions set forth below, effective as of the date hereof,
with the same force and effect as if taken at a meeting of the Board of Directors:
       WHEREAS, the Board of Directors reviewed the materials presented by the management
and the advisors of the Corporation regarding the operational and liquidity situation facing the
Corporation due in large part to the recent worldwide Coronavirus pandemic, the strategic
alternatives available to the Corporation and the impact of the foregoing on the Corporation’s
businesses, creditors, employees and stakeholders; and
       WHEREAS, the Board of Directors has had sufficient opportunity to consult with the
management of the Corporation and the professional advisors to the Corporation and has fully
considered each of the strategic alternatives available to the Corporation;
       As a result, the following resolutions are hereby unanimously adopted:
       RESOLVED that in the judgment of the Board of Directors of the Corporation, it is
desirable and in the best interests of the Corporation, its creditors, employees and other parties in
interest, that the Corporation file or cause to be filed a voluntary petition for relief under the
provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”); and
       RESOLVED that the undersigned, on behalf of the Corporation, authorize and empower
Mark Amarant (the “Authorized Officer”) to file a voluntary petition for relief under Chapter 11
of the Bankruptcy Code in the United States Bankruptcy Court for the Southern District of Florida
(the “Bankruptcy Court”) on behalf of the Corporation, which filing be and the same is hereby
approved (the “Chapter 11 Proceedings”); and
       RESOLVED that the Authorized Officer is hereby authorized and directed, in the name of
the Corporation and on its behalf, to seek such orders from the Bankruptcy Court, including
without limitation, orders regarding the operation of the business and the financing thereof, as such
officer may deem necessary or advisable during the pendency of the Chapter 11 Proceedings,

[12424-001/3266334/1]                         1
               Case 20-21883-PDR         Doc 1     Filed 10/29/20     Page 7 of 20




including taking any and all action necessary to comply with the duties and obligations of the
Corporation under and related to the Bankruptcy Code, and in connection therewith, to execute
and file with the Bankruptcy Court such motions, applications, pleadings, certifications, affidavits
or other materials, including a disclosure statement and plan of reorganization, as the Authorized
Officer may deem necessary or advisable and to retain all assistance from legal counsel,
accountants, consultants and other professionals, and to take any and all actions, as he deems
necessary or advisable with respect to the Chapter 11 Proceedings; and
       RESOLVED that the Corporation, through its Authorized Officer, is authorized to: (i)
retain on behalf of the Corporation the law firm of Genovese Joblove & Battista, P.A. as general
bankruptcy counsel to render legal services to and to represent the Corporation in connection with
the Chapter 11 Proceedings and any other matters in connection therewith, including without
limitation, in the preparation and prosecution of the Chapter 11 Proceedings and all proceedings
related thereto; and (ii) retain on behalf of the Corporation such other professionals that the
Authorized Officer deems necessary or advisable to represent or assist the Corporation as is
necessary in connection with the Chapter 11 Proceedings; and
       RESOLVED, that the Authorized Officer of the Corporation is hereby authorized,
empowered and directed to do all things and to take all actions which the Authorized Officer may
deem necessary or advisable to accomplish the purposes and intent of the foregoing resolutions;
and
       RESOLVED, that in addition to the specific authorizations heretofore conferred upon the
Authorized Officer, each officer of the Corporation or their designees shall be, and each of them,
acting alone, hereby is, authorized, directed and empowered, in the name of, and on behalf of, the
Corporation, to take or cause to be taken any and all such further actions, to execute and deliver
any and all such agreements, certificates, instruments and other documents and to pay all expenses,
including filing fees, in each case as in such officer’s judgment shall be necessary or desirable to
fully carry out the intent and accomplish the purposes of the Resolutions adopted herein; and
       RESOLVED, that any and all actions previously taken by any director, member, manager,
officer, employee or agent of the Corporation regarding or related to the Corporation’s


[12424-001/3266334/1]                        2
               Case 20-21883-PDR         Doc 1     Filed 10/29/20     Page 8 of 20




restructuring or the subject matter of any and all of the foregoing resolutions are hereby ratified,
confirmed and approved in all respects; and
        RESOLVED that the foregoing Resolutions shall be effective as of the date hereof.
        IN WITNESS WHEREOF, the undersigned has executed this Consent on October___,

2020.

                                                     _________________________
                                                     Mark Amarant
                                                     Title: Sole Director




[12424-001/3266334/1]                         3
                                    Case 20-21883-PDR                     Doc 1       Filed 10/29/20     Page 9 of 20




                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
 In re      Whoa Networks, Inc., a Florida Corporation                                                    Case No.
                                                                                  Debtor(s)               Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Authorized Officer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       October 29, 2020                                          /s/ Mark Amarant
                                                                       Mark Amarant/Authorized Officer
                                                                       Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case 20-21883-PDR   Doc 1   Filed 10/29/20   Page 10 of 20



x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




            7 Mile Advisors
            508 W 5th St.
            Suite 225
            Charlotte, NC 28202


            Alert Logic Inc.
            1776 Yorktown
            7th Floor
            Houston, TX 77056


            American Express
            PO Box 650448
            Dallas, TX 75265-0448


            Ampil
            611 Anton Bkvd.
            Suite 700
            Costa Mesa, CA 92626


            Arrow Capital Solutions
            9201 East Dry Creek Rd.
            Englewood, CO 80112


            Ascentium Capital LLC
            PO Box 301593
            Dallas, TX 75303


            AT&T Business Direct
            PO Box 5019
            Carol Stream, IL 60197


            Atlassian
            341 George St.
            Sydney, NSW
            AUSTRALIA


            Ayava - CIT Bank
            21146 Network Place
            Chicago, IL 60673


            Balboa Capital Corporation
            PO Box 15270
            Irvine, CA 92623
Case 20-21883-PDR   Doc 1   Filed 10/29/20   Page 11 of 20




        Bank of the West
        475 Sansome St.
        19th Floor
        San Francisco, CA 94111


        Barbara Farley, Esq.
        PO Box 53659
        Philadelphia, PA 19105


        BB&T Bank
        PO Box 896534
        Charlotte, NC 28289


        BB&T Commercial Equipment
        Capital Corp.
        2 Great Valley Pkwy Ste 200
        Malvern, PA 19355


        Belnap Accounting LLC
        7532 Grant Cir
        Hollywood, FL 33024


        BFS Capital
        3301 N University Dr.
        Suite 300
        Pompano Beach, FL 33065


        Broward County Revenue Collection
        115 S. Andrews Ave. Rm A-100
        Ft. Lauderdale, FL 33301


        Bryn Mawr Equipment Finance
        801 Lancaster Ave.
        Bryn Mawr, PA 19010


        Byline
        28011 Lakeside Dr.
        Ste 212
        Deerfield, IL 60015


        Can Capital Asset Servicing, Inc.
        c/o Kurt E. Thalwitzer, Esq.
        225 E. Robinson St., Ste 600
        Orlando, FL 32802
Case 20-21883-PDR   Doc 1   Filed 10/29/20   Page 12 of 20




        CDW
        PO Box 75723
        Chicago, IL 60675


        Chase Ink
        PO Box 1423
        Charlotte, NC 28201


        Chase Paymentech
        PO Box 29534
        Phoenix, AZ 85038


        Chubb American Insurance
        436 Walnut St.
        Philadelphia, PA 19106


        Cisco Systems
        PO Box 742927
        Los Angeles, CA 90074


        Cisco Systems Capital Corp.
        1111 Old Eagle School Rd.
        Tuxedo Park, NY 10987


        CIT Bank, N.A.
        10201 Centurion Parkway N
        Suite 100
        Jacksonville, FL 32256


        CIT Finance
        21146 Network Place
        Chicago, IL 60673


        City of Grand Rapids
        300 Monroe Ave NW
        Grand Rapids, MI 49503


        City of Hollywood
        PO Box 229045
        Hollywood, FL 33022-9045


        City of Kenosha
        625-52nd St.
        Room 107
        Kenosha, WI 53140
Case 20-21883-PDR   Doc 1   Filed 10/29/20   Page 13 of 20




        City of Miami
        444 SW 2 Ave
        Miami, FL 33130


        City of Oakbrook Terrace
        17W275 Butterfield Rd.
        Villa Park, IL 60181


        Clark County Assessor
        PO Box 551401
        500 Grand Central Pkwy, 2nd Fl
        Las Vegas, NV 89155


        Cohesity
        300 Park Ave.
        Suite 1700
        San Jose, CA 95110


        Comcast
        PO Box 71211
        Charlotte, NC 28272


        CommVault
        28496 Network Place
        Chicago, IL 60673


        Compliance Point, Inc.
        4400 River Green Parkway
        Suite 100
        Duluth, GA 30096


        CRESTMARK BANK
        5480 CORPORATE DRIVE
        STE 350
        Troy, MI 48098


        CSC, as Representative
        PO Box 2576
        Springfield, IL 62708


        CT Corporation System,
        as representative
        330 N. Brand Blvd, Ste 700
        Glendale, CA 91203
Case 20-21883-PDR   Doc 1   Filed 10/29/20   Page 14 of 20




        Cutting Edge Realty
        PO Box 232
        Dana Point, CA 92629


        DeLage Landen Financial Services
        1111 Old Eagle School Rd.
        Wayne, PA 19087


        Dell
        PO Box 731381
        Dallas, TX 75373


        Dell Financial Services LLC
        Mail Stop-PS1DF-23
        One Dell Way
        Round Rock, TX 78682


        Dohan CPA PA
        10757 SW 104th St
        Miami, FL 33176


        Du Page County Illinois
        421 N Country Farm Rd.
        Wheaton, IL 60187


        DZ Media Group LLC
        4320 S Atlantic Ave
        Port Orange, FL 32127


        ECN Financial LLC
        655 Business Center Drive
        Suite 250
        Horsham, PA 19044


        Ed Johnson
        25 Greens Hill Ln
        Rutland, VT 05701


        Erib B. Zweivel, Esq.
        7900 Peters Rd., Ste B100
        Fort Lauderdale, FL 33324


        Excel Micro LLC
        PO Box 9515
        New York, NY 10087
Case 20-21883-PDR   Doc 1   Filed 10/29/20   Page 15 of 20




        Fidelity Capital
        19600 Fairchild Rd.
        Suite 120
        Irvine, CA 92612


        Fidelity Funding
        19600 Fairchild Rd
        Suite 120
        Irvine, CA 92612


        FLA DEPT OF REVENUE
        5050 W TENNESSEE ST
        TALLAHASSEE, FL 32399-6586


        FPL
        General Mail Facility
        Miami, FL 33188


        Hewlett-Packard Financial
        Services Company
        200 Connell Dr.
        Berkeley Heights, NJ 07922


        Hitachi Capital America Corp.
        7808 Creekridge Cir.
        Ste 250
        Minneapolis, MN 55439


        IBM Credit LLC
        PO Box 740867
        Atlanta, GA 30374


        Illinois Department of Revenue
        Bankruptcy Unit
        PO Box 19035
        Springfield, IL 62794


        Incorporate.com
        251 Little Falls Dr.
        Wilmington, DE 19808


        Insight Investments - Ampil
        De.t 2055
        PO Box 87618
        Chicago, IL 60680
Case 20-21883-PDR   Doc 1   Filed 10/29/20   Page 16 of 20




        Jaren Fattore, Esq.
        Ashen Faulkner
        217 N. Jefferson St Ste 601
        Chicago, IL 60661


        Kenosha County Wisconsin
        1010 56th St.
        Kenosha, WI 53140


        Key Equipment Finance
        1000 McCaslin Blvd.
        Louisville, CO 80027


        Knight Capital
        9 E Loockermann St.
        Ste 202-543
        Dover, DE 19901


        Law Offices of Gold & Parado
        9200 S. Dadeland Blvd.
        Suite 208
        Miami, FL 33156


        Leaf
        PO Box 5066
        Hartford, CT 06102


        Leaf Capital Funding, LLC
        2005 Market St.
        14th Floor
        Philadelphia, PA 19103


        m2 Lease Funds LLC
        175 N. Patrick Blvd
        Ste 140
        Brookfield, WI 53045


        Macquarie Equipment Capital
        1301 Riverplace Blvd.
        Jacksonville, FL 32207


        Mark Amarant
        PO Box 840137
        Hollywood, FL 33084
Case 20-21883-PDR   Doc 1   Filed 10/29/20   Page 17 of 20




        Marlin Capital Solutions
        2795 E Cottonwood Pkwy
        Salt Lake City, UT 84121


        Marx Developments, LLC
        16400 NW 2nd Ave
        Ste 203
        Miami, FL 33169


        Miami-Dade County Tax Collector
        140 West Flagler Street
        Room 101
        Miami, FL 33130


        Michigan Department of Treasury
        Lansing, MI 48922



        nazaDesign
        7430 SW 1st St.
        Pompano Beach, FL 33068


        Net App Inc.
        PO Box 405874
        Atlanta, GA 30384


        NIFTE
        5530 SW 90th Terr
        Fort Lauderdale, FL 33328


        Octopus Cloud
        Baarerstr. 145
        Zug, SUG, 6300
        SWITZERLAND


        OTA Property
        c/o Sheridan Road Lake Shore Drive
        Venture, LLC
        222 N. LaSalle St., Ste 1000
        Chicago, IL 60601


        Platinum Systems, Inc.
        4600 Green Bay Rd.
        Kenosha, WI 53144
Case 20-21883-PDR   Doc 1   Filed 10/29/20   Page 18 of 20




        PNC Equipment Finance
        655 Business Center Dr.
        Horsham, PA 19044


        R Lowe Consulting
        3374 NW 82nd Dr.
        Hollywood, FL 33024


        Radius Bank
        1 Harbor St.
        Suite 201
        Boston, MA 02210


        Rapid Finance
        4500 E. West Highway
        6th Floor
        Bethesda, MD 20814


        Richard Storfer, Esq.
        101 NE 3rd Ave.
        Suite 1800
        Fort Lauderdale, FL 33301


        Securities And Exchange Commission
        3475 Lenox Road N.E. # 1000
        Atlanta, GA 30326-1232


        Skyline of South Florida, Inc.
        3900 Executive Way
        Hollywood, FL 33025


        Star 2 Star Communications
        PO Box 97231
        Las Vegas, NV 89193


        Stewart Ward & Josephson, LLP
        1601 Response Road
        Suite 390
        Sacramento, CA 95815


        Swanson Martin & Bell, LLP
        330 N. Wabash
        Suite 3300
        Chicago, IL 60611
Case 20-21883-PDR   Doc 1   Filed 10/29/20   Page 19 of 20




        Technijian Finance
        18 Technology Drive
        Suite 141
        Irvine, CA 92618


        TIAA/Everbank
        10 Waterview Blvd.
        Parsippany, NJ 07054


        Tom Tharrington
        308 Royal Plaza Drive
        Fort Lauderdale, FL 33301


        United States Attorneys' Office
        500 East Broward Blvd.
        Seventh Floor
        Fort Lauderdale, FL 33394


        United States Trustee - Miami
        51 SW 1st Ave # 1204
        Miami, FL 33130


        US Bank Equipment Finance
        1310 Madrid St.
        Marshall, MN 56258


        USA Agents
        245 W Chase St.
        Baltimore, MD 21201


        WebBank
        2015 Vaughn Rd.
        Bldg 500
        Kennesaw, GA 30144


        Wells Fargo Vendor Financial
        Services, Inc.
        PO Box 35701
        Billings, MT 59107


        Western Equipment Finance, Inc.
        PO Box 640
        Devils Lake, ND 58301
Case 20-21883-PDR   Doc 1   Filed 10/29/20   Page 20 of 20




        Whoa Media Holdings Corp.
        4253 SW 134th Ave
        Fort Lauderdale, FL 33330


        Widerman Malek
        1990 W New Haven Ave
        2nd Floor
        Melbourne, FL 32904


        Wisconsin Dept. of Revenue
        2135 Rimrock Rd.
        Madison, WI 53713
